Title: Enclosure: Gouverneur Morris to William Short, 9 July 1792
From: Morris, Gouverneur
To: Short, William


Paris, July 9, 1792. “I wrote to you a Note on the sixth mentioning the Application of the Minister of the Marine. I have not heard from him since. Probably he is collecting the Accounts for I told the Minister of foreign Affairs that I must have the past Accounts settled before I could undertake any Thing new. At any Rate I shall soon get this Business done unless there be another Over Set in the Ministry. I wait impatiently to hear what Sums are now at our Disposition in Amsterdam. Mr. de Wolf has written to me several Letters respecting the Loan to be opened at Antwerp. He has assured me that he will take no Engagements but such as he can punctually fulfill. He tells me that he thinks it will be much better to take only two hundred and fifty thousand Guilders per Month and to extend the Loan to three Millions. This will of Course run the Length of a Year and supposing it to begin the first of next Month I think all our Wants must be satisfied by the Time it is filled. Of Course it will be the last which he can participate in. I think there will be no Difficulty in Bargaining here for this Loan on Account of our Debt to France on such Terms as that they bear all the Expence of Negotiation and of Course we are liberated at Par which seems to be the Intention of our Government. If you approve of this Idea tell me so and I will bring forward the Proposition when I come to a Settlement. We shall gain thereby the Difference of Exchange between Antwerp and Amsterdam.”
 